I agree to the opinion written by Justice WALTHALL and suggest the following additional reasons for affirmance:
The award of the board, as confirmed by the trial court, is in accord with subdivision 19, also with subdivision 21, in that, as to the latter, the injury suffered, partial permanent injury to the arm, is classified under that schedule. Stoica v. Swift  Co., 100 Neb. 434, 160 N.W. 964.
Appellant contends that the injury comes within the provisions of the last clause of subdivision 21, and that the $15 maximum is to be multiplied by the 25 per cent. incapacity of the arm. Certainly this was not the meaning intended by the Legislature, because such a construction would fix $3.75 as the maximum amount that could be awarded where 25 per cent. incapacity has been suffered, no matter what amount of weekly wages had been earned by the employee prior to the accident. Such a construction is unreasonable.
I am of the opinion that the last clause of subdivision 21 does not apply to this injury, because it comes under the prior provisions of the subdivision and this clause begins, "In all other cases of partial incapacity," which excludes this one from its provisions; also for the reason stated in Western Ind. Co. v. Corder (Tex.Civ.App.) 249 S.W. 316. Courts should follow the construction placed upon the act by the board, unless clearly wrong. The amounts allowable under any construction of the act are too small at best.